Title: From George Washington to Lewis Pintard, 14 September 1783
From: Washington, George
To: Pintard, Lewis


                  
                     Sir,
                     Princeton 14th Sepr 1783
                  
                  Long before this letter can have reached you, the Cost of the first Wine had from Mr Searle must, no doubt, have been paid to you—before the receipt of it, I saw Mr Parker who told me the Money had, for sometime, been lodged in the hands of a Gentleman (whose name I do not now recollect) in New York, and notice given of it to the Person at whose House you usually lodge in the City.
                  I have since received a Letter, Invoice, & Bill of Lading for two other Pipes of Wine from Mr Searle together with a Box of Citron, and two Baskets of Figs; but instead of their being sent to my House on Potomack River agreeably to my express request, and according to the Tenor of the Bills of Lading, I have received advice of their being Landed at Baltimore in Maryland; sixty odd Miles distant by Land, & more than 300 by water; how to Account for this I am at a loss, for it is not only contrary to my Order & expectation, but it is so contrary also to my wishes that I had infinitely rather they should be in Madeira; not on acct of the expence of transporting them from place to place, inland—nor on Acct of what is really pilferred. but because the quantity drawn is generally made good with some thing else, and the quality of the Wine, very often, totally ruined by it.
                  When I hear something further of these things, & have a satisfactory reason assigned for Landing them at Baltimore, instead of their being sent to Potomack as my order pointedly required, I shall be ready to pay the further Sum of £74-9.6 Sterlg to you, or your order; but I must confess, that in such an Article as Wine where age & its being of a good quality originally can alone render it valuable I can by no means reconcile it to myself to have it Landed in one State when it is ordered to another, thereby encountering almost the certainty of Adulteration by common Boatmen, or common Waggoners.  I am Sir Yr Most Obt Hble Ser.
                  
                     Go: Washington
                  
               